DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1, 31-49, is/are filed on 3/11/2020 are currently pending. Claim(s) 31, 33 and 49 is/are withdrawn, claim(s) 1, 32, 34-48 is/are rejected.
Election-Restrictions
The applicant elected group I, species A2 (viz., Offshore) and B2 (viz., Reverse Osmosis), corresponding to claims 1, 32, 34-48 in the reply filed 8/4/2021. Claims 31, 33 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/4/2021. This restriction is made final.
Applicants argue the system D1 does not have “one or more air introduction points located below the brine outlets” and does not have “airlift”. The examiner respectfully disagrees. The reference teaches a plurality of return hoses wherein each compressed air (i.e. airlift) is introduced to push waste brine through the hoses. As to the location and placement where air is introduced respect to the brine outlet; this is can be implied if not merely a rearrangement of parts and the angle of the hose can be redirected [0052]. Further Toshiaki (JP 2016150273 A) teaches the details of providing an airlift and adding such structure would have been obvious for stimulating/circulating brine (see rejection below).  This restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 37-38, 40-44 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 37 recites the limitation “the membranes.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 38 recites the limitation “the membranes.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 40 recites the limitation “the air supply.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 41 recites the limitation “the air supply.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 42 recites the limitation “the air supply.” There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 43 recites the limitation “the air supply.” There is insufficient antecedent basis for this limitation in the claim.
The term about in claim(s) 43 is a relative term which renders the claim indefinite.  The term about is not defined by the claim, the specification does not provide a standard for ascertaining the 
The term about in claim(s) 44 is a relative term which renders the claim indefinite.  The term about is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what air fraction percent is covered by about. Applicant may overcome this rejection by deleting the word about from the claim(s).
Regarding claim 38, the claim requires a desalination apparatus to be deployed at a depth that enables hydrostatic pressure to drive seawater through the membranes. It is unclear what this depth entails. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what depth is covered by said phrase.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over Blumenthal (US 20110277842 A1).

    PNG
    media_image1.png
    562
    693
    media_image1.png
    Greyscale

Regarding claim 1, Blumenthal discloses a wide-area desalination brine dispersal system and method (brine dispersal in general and desalination water effluent management, paragraph[0001]) comprising a brine removal conduit having: a brine inlet that receives brine from a desalination apparatus ( desalination facility 102, figure 1); a plurality of brine outlets submerged in seawater (return hoses 110, figure 1); and one or more air introduction points (paragraphs [0027], [0055], [0056]) located 

Claim(s) 1, 32, 34-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwek (US 20100116726 A1) in view of Toshiaki (JP 2016150273 A - IDS).

    PNG
    media_image2.png
    356
    613
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    307
    605
    media_image3.png
    Greyscale

Regarding claim 1, DWEK discloses an apparatus for discharging effluent from a sea-based vessel (figure 1, (10)) comprises a branched pipeline (22) which is disposed on the seabed (18). The vessel (10) carries a large-scale desalination apparatus (12 and 46), and the effluent, which is in the form of concentrated brine, is pumped through the branched pipeline (22) to a plurality of discharge locations on the seabed. The branched pipeline (22) includes a number of flexible discharge pipes (26 a d) which fan out from a common location (30) towards open ends (28 a-d). The open ends (28 ad) are remote from each other, and the effluent is discharged simultaneously through the open ends (28 a d) causing it to be dispersed effectively without harming surrounding eco-systems. In an alternative arrangement, a vessel-based water purification plant (figures 5, 6 (10)) is connected to a freshwater pipeline (16) and to a discharge pipeline (22), each of which is disposed on the seabed (18). Purified water is pumped to .

    PNG
    media_image4.png
    394
    806
    media_image4.png
    Greyscale

DWEK does not teach introducing air into the brine outlets for the dispersion of the brine into the seawater. Supplying air into pipe in order to improve the circulation of fluid is considered an obvious option for the person skilled in the art. For example, TOSHIAKI discloses a device for supplying air to an elongated cylindrical body, the liquid circulation device has a simple structure including a tubular pumping pipe and an air supply pipe, and it is possible to circulate the liquid by a simple operation of placing an air supply port in the pumping pipe and supplying air allowing the removal/circulation of brine (paragraphs [0007], [0016], figures 1-2).The device is easy to manufacture, install and operates at low cost. It would have been obvious for the skilled person, intending to disperse brine into seawater as disclosed in DWEK as taught by TOSHIAKI for the aforesaid advantage. 
Regarding claim 32, DWEK teaches the desalination apparatus is an offshore apparatus [0022].

Regarding claim 35, DWEK as modified teaches the desalination apparatus employs reverse osmosis membranes, and when carrying out continuous desalination and continuous brine airlift, operation of the brine airlift reduces salinity buildup at the reverse osmosis membranes and increases the flow rate or output of product water from such membranes (intended use).
Regarding claim 36, DWEK teaches the desalination apparatus is submerged (46).
Regarding claim 37, DWEK from figure appears to teach the membranes are not encased in a surrounding pressure-resistant housing. Alternatively using membrane without casing is well-known and obvious to for cost purposes. 
Regarding claim 38, DWEK teaches the same desalination apparatus as claimed and would be capable deploying at a depth that enables hydrostatic pressure to drive seawater through the membranes.
Regarding claim 39, DWEK does not mention including submerged frictional sliding surfaces, a submerged mechanical pump or a submerged valve.
Regarding claim 40, TOSHIAKI teaches the air supply comprises an onshore, ship-borne, submerged or surface platform-mounted compressor unit (boat 83, also mentions onshore instead).
Regarding claim 41, TOSHIAKI teaches a compressor unit (44) powered at least in part by energy derived from waves, wind or sunlight compressor 44 (photovoltaic power generation panel 45).
Regarding claim 42, DWEK as modified would be capable of the air supply lifting the brine in a slug or churn flow regime.

Regarding claims 45-47, is merely a result of the design and sizing of the conduit. Such would have been matter of design choice and/or optimization to ensure adequate air to stimulate the brine. Additionally the broad range does not provide any criticality
Regarding claim 48, DWEK teaches the structural system as claimed and would be capable in providing increased oxygenation of nearby seawater and a consequent reduction in hypoxia or dead zones in nearby seawater.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777